PER CURIAM.
This is the second appearance of this cause in this court. See Washington Star Syndicate, Inc. v. Wright, Fla.App.1975, 313 So.2d 444. The defendant urges on this appeal that the trial court erred in refusing to enforce a noncompetition covenant contained in the agreement of the parties. The covenant is as follows :
“This contract will be for a period of five years beginning with the initial release of the feature. At any time during that period, that you may for reasons of your own wish to discontinue syndication, you may do so upon giving us sixty days’ notice- — providing you do not turn syndication over to another syndicate.”
The burden of defendant’s argument is that the producer of the cartoons and the syndicate distributor were partners and that Fla.Stat. § 542.12(3) permitted the enforcement of the covenant. The trial judge correctly determined that the relationship was not that of a partnership or joint venture. See Russell v. Thielen, Fla.1955, 82 So.2d 143.
The evidence supports the finding by the trial court that the covenant was void under Fla.Stat. § 542.12. Cf. the general considerations of law in Auto Club Affiliates, Inc. v. Donahey, Fla.App. 1973, 281 So.2d 239.
Affirmed.